Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed Pursuant to Rule 433 Dated December 12, 2008 Registration Statement No. 333-132807 GENERAL ELECTRIC CAPITAL CORPORATION GLOBAL MEDIUM-TERM NOTES, SERIES G (Senior Fixed Rate Notes pursuant to the FDICs Temporary Liquidity Guarantee Program) This debt is guaranteed under the Federal Deposit Insurance Corporations Temporary Liquidity Guarantee Program and is backed by the full faith and credit of the United States. The details of the FDIC guarantee are provided in the FDICs regulations, 12 CFR Part 370, and at the FDICs website, www.fdic.gov/tlgp. The expiration date of the FDICs guarantee is the earlier of the maturity date of the debt or June 30, 2012. Issuer: General Electric Capital Corporation (GE Capital) Guarantor: Federal Deposit Insurance Corporation (FDIC) Ratings: Aaa/AAA Trade Date: December 12, 2008 Settlement Date (Original Issue December 17, 2008 Date): Maturity Date: December 9, 2011 Principal Amount: US $600,000,000 Price to Public (Issue Price): 100.738% Agents Commission: 0.090% All-in Price: 100.648% Accrued Interest: US $400,000.00 Net Proceeds to Issuer: US $604,288,000.00 Ranking: Senior Treasury Benchmark: 1.125% due December 15, 2011 Treasury Yield: 1.090% Spread to Treasury Benchmark (Plus or Minus): Plus 1.65% Reoffer Yield: 2.740% Interest Rate Per Annum: 3.000% Page 2 Filed Pursuant to Rule 433 Dated December 12, 20088 Registration Statement No. 333-132807 Interest Payment Dates: Semi-annually on the 9 th of each June and December, commencing June 9, 2009 and ending on the Maturity Date Day Count Convention: 30/360, Following unadjusted Business Day Convention: New York Denominations: Minimum of $2,000 with increments of $1,000 thereafter CUSIP: 36967HAD9 ISIN: US36967HAD98 Common Code: 040483390 Method of Settlement: Depository Trust Company (DTC), and its direct participants, including Euroclear and Clearstream, Luxembourg Trustee: The Bank of New York Mellon Risk Factors Investing in the Notes involves risks. See "Risk Factors" in Item 1A of our Quarterly Report on Form 10-Q and our Annual Report on Form 10-K both filed with the Securities and Exchange Commission. Investors should be aware that the FDIC Guarantee is made pursuant to the FDICs regulations, 12 C.F.R. Part 370, as specified at the FDICs website, www.fdic.gov/tlgp. Such regulations may be subject to further interpretive decisions and rulemaking by the FDIC that could adversely affect how the FDIC Guarantee (as defined below) would apply to the Notes and the FDIC Guarantee is subject to additional risks as described under FDIC Guarantee under the Temporary Liquidity Guarantee Program  Risks Relating to the FDIC Guarantee. Page 3 Filed Pursuant to Rule 433 Dated December 12, 2008 Registration Statement No. 333-132807 FDIC Guarantee under the Temporary Liquidity Guarantee Program General The Notes are senior unsecured debt obligations of GE Capital and are guaranteed by the FDIC under the FDICs Temporary Liquidity Guarantee Program, or the TLG Program until their maturity. On November 12, 2008, the FDIC approved GE Capitals application for designation as an eligible entity for purposes of the TLG Program. Under the FDIC guarantee (the FDIC Guarantee), the FDICs obligation to pay holders of the Notes arises upon the uncured failure of GE Capital to make a timely payment of any principal or interest under the Notes following the trustees notification to the FDIC of the uncured payment failure and satisfaction of the demand requirements, as described below under —Claims Under the TLG Program. The FDIC shall satisfy its guarantee obligations by making scheduled payments of principal and interest pursuant to the terms of the Notes through maturity. GE Capitals failure to pay any principal or interest under the Notes will not be deemed an event of default under the Notes and holders of the Notes will not be permitted to accelerate the maturity of the Notes during any period when the FDIC is making timely guarantee payments in respect of the Notes. The details of the FDIC Guarantee are provided in the FDICs regulations, 12 C.F.R. Part 370, as adopted on November 21, 2008 (the Final Rule) and at the FDICs website at www.fdic.gov/tlgp (the FDIC website is not incorporated by reference herein). The FDIC has concluded that the FDIC Guarantee is backed by the full faith and credit of the United States.
